Exhibit 10.5

Directors’ Compensation

All non-employee directors of the Bank and Trust Company receive $400 and $250,
respectively, for each board meeting they attend. The non-employee directors of
the Bank and Trust Company receive $150 for each committee meeting they attend.
In addition, non-employee directors of the Bank and Trust Company are paid an
annual retainer fee of $8,000 and $3,000, respectively, except that directors
serving on the Bank board who also serve on the Trust Company board receive an
additional $1,000 instead of $3,000 annual retainer for serving on the Trust
Company board. In addition, the Chairman of the Audit Committee of the Company
Board is paid an additional $2,000 retainer fee. All Company directors have been
elected as directors of the Bank, but there is no assurance that this practice
will continue. However, not all Company directors serve as directors of the
Trust Company. There are no additional fees paid for being a Company director.

The Company also pays for all directors and their spouses to attend regular
director seminars.

Non-employee directors were eligible to receive non-qualified stock options
under the Company’s 1998 Stock Option Plan, although that plan expired on
March 9, 2008, and no further awards may be granted under the plan.